UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6126


DANIEL WAYNE ORR,

                Plaintiff - Appellant,

          v.

J. HENRY BANKS, individually and in his/her official
capacity as Justice of the District Court of Vance County,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00536-BO)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Wayne Orr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel Wayne Orr seeks to appeal the district court’s

order   adopting       the    magistrate    judge’s    recommendation       and

dismissing his complaint as frivolous.             We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on December 5, 2011.          The notice of appeal was filed on January

13, 2012.      Because Orr failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented     in   the

materials     before   the    court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       2